DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Amendment
The Amendment filed 3/12/2021 has been entered.  Claims 89, 93-108 are pending in the application with claims 89, 93, 106 amended, claims 98-105, 107 withdrawn, claims 1-88, 90-92 cancelled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter of “of first and second instrument lumens extending from the deployment catheter to the first and second openings” AND “wherein the area within the balloon member is in fluid communication with an environment external of the balloon member through the second opening” in Claim 89 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter of “of first and second instrument lumens extending from the deployment catheter to the first and second openings” AND “wherein the first instrument lumen is spaced apart from the balloon member at the first opening to allow fluid passage through the first opening” in Claim 106 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 89, 93-97, 106 and 108 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
Regarding Claim 89, the claim appears to incorporate aspects of different inventions to arrive at the claimed invention, however there’s no teaching within the specification the features of the different embodiments can be combined to form a single inventive concept.  For example, Claim 89 teaches of first and second instrument lumens extending from the deployment catheter to the first and second openings best illustrates in Figs. 80A and 80B.  However, the claimed feature of “wherein the area within the balloon member is in fluid communication with an environment external of the balloon member through the second opening” is not taught by the embodiment of Figs. 80A and 80B.  This feature appears to be taught by the embodiment of Fig. 77B which shows openings within an instrument lumen (690) enabling the interior of the balloon member to communicate with an external environment through the second opening.  However, the embodiment of Fig. 77B was not elected in the initial election of species requirement and there’s no teaching the features of Fig. 77B can be incorporated within the one of the instrument lumens of Figs. 80A-80B.  Appropriate correction is required.

Regarding Claim 106, the examiner is unable to find support for the following limitation “a first instrument lumen extending through the balloon member from the distal end of the deployment catheter to the first opening, wherein the first instrument lumen is spaced apart from the balloon member at the first opening to allow fluid passage spaced apart from the balloon member at the first opening.  The teaching of first and second instrument lumens extending from the deployment catheter to first and second openings is taught in the embodiment of Figs. 80A and 80B, however there’s no teaching of the first instrument lumen being spaced apart from the balloon member at the first opening.  Furthermore, if the first instrument lumen is spaced apart from the balloon member at the first opening, it’s unclear how the first instrument lumen would be supported within the balloon member, since Figs. 80A-80B illustrate the first instrument lumen being formed integrally inside the balloon.  Due to lack of support within Applicant’s original disclosure for the claimed feature, the examiner suggests removing the limitation of “the first instrument lumen is spaced apart from the balloon member at the first opening” from the claim.  Appropriate correction is required.  
Response to Arguments
Applicant’s arguments with respect to claims 89, 93-97, 106, 108 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	May 24, 2021